Citation Nr: 1617568	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Neil B. Riley


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from August 1961 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board conducted a hearing held at the RO in May 2014; a transcript of the hearing is of record.

This case was previously before the Board in January 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU on an extraschedular basis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.16(b) (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Initially, the Board observes the Veteran is service-connected for degenerative disc disease of the lumbar spine, residuals of a left wrist fracture, and bilateral radiculopathy, but does not meet the schedular criteria for the assignment of a TDIU at any point during the appeal period.  See 38 C.F.R. § 4.16(a).  In instances in which the Veteran is unemployable by reason of service-connected disabilities, but who fail to meet the schedular criteria, the case should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, following a determination by the Director, Compensation Service, , the Board may then review the decision on a de novo basis.  See generally Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In the instant case, the RO referred the claim to the Director, Compensation Service, for extraschedular consideration in September 2015.  Following a review of the evidence of record, the Director denied the assignment of an extraschedular TDIU.  As such, this issue is now within the Board's jurisdiction.  Kuppamala, 27 Vet. App. 447.  

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Historically, the Veteran has attended one year of college, and was self-employed as a realtor for over 20 years, retiring from this occupation in 1999.  In 2005, he began working part-time at a golf course, but asserts he was forced to stop working in May 2011 due to his service-connected back pain.

In support of his claim, the Veteran submitted a March 2011 opinion from Dr. D.R., who opined that the Veteran "is totally disabled from any job that would require him to stand for more than a few minutes at a time or to have to sit for prolonged periods of time."  While Dr. D.R. did not explicitly state this opinion was based on the Veteran's service-connected disabilities, the Board notes the opinion was rendered as part of an evaluation which focused primarily on the Veteran's lumbar spine and associated neurological disabilities.  Therefore, it is reasonable to accept that Dr. D.R.'s opinion was based on the effects of the Veteran's service-connected lumbar spine and associated disabilities.

The Veteran was provided a VA examination in March 2015 to address the severity of his lumbar spine and bilateral lower extremity disabilities.  The VA examiner noted the Veteran's disabilities result in pain, limited mobility, and altered balance.  In a September 2015 addendum opinion, the VA examiner stated that, due to his lumbar spine and bilateral radiculopathy, the Veteran would not be able to perform duties associated with walking any distance, standing, pushing, pulling, carrying, lifting, kneeling, squatting, or having to turn his body at his waist.  With respect to the left wrist disability, even though the Veteran is ambidextrous, he would be impaired for duties associated with requiring prolonged keyboarding or repetitive hand movements requiring both arms/hands.

Based on the opinion of Dr. D.R., and those offered by the March 2015 VA examiner, the Board finds that TDIU is warranted in this case.  Even though the Veteran does not meet the schedular criteria for TDIU at any point during the appeal period, and the competent evidence is at least in equipoise as to whether his service-connected disabilities precludes him from performing the physical and mental acts required by any form of employment consistent with his education and previous work experience.

In finding in favor of the Veteran, the Board has considered the negative determination by the Director, Compensation Service.  However, "[a] Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

As such, resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.


ORDER

Entitlement to a TDIU on an extraschedular basis is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


